Title: To James Madison from Peter Freneau, 26 January 1805 (Abstract)
From: Freneau, Peter
To: Madison, James


26 January 1805, Charleston. “Owing to some particular circumstances the care, very unexpectedly, of Mr Charles Pinckney’s Estates here has devolved on me; this circumstance makes me very anxious to know where he is, and what probability exists of his returning soon to the United States. Letters received by me, from him, in October last, dated early in July, gave me reason to believe he would have been in America in November, or early in December; since the receipt of those letters I have received three others from him, which you did me the honor to forward, but, unfortunately, they do not name the place they were written from, nor bear a date. These omissions make it imposible for me, with any degree of certainty, to fix on the time when he was to leave Europe: Will you, Sir, be so obliging as to inform me what are the dates of the last letters you have recievd from him? Where he was at the time he wrote them? And when he may be looked for? As this information will be very consoling to his Children and of considerable benefit to his interests here, I trust I need offer no apology for the trouble I now give you.”
